CAMMACK, Chief Justice.
Beth and Herman Hancock were married in 1918. Nine children were bom to the couple. They ceased to live together after 1947, though there had been separations on previous occasions. Mrs. Hancock filed an action for a divorce. She sought $35.00 a week for maintenance and support for her four children, ranging in age from 19 to 5 years, and $5000.00 as alimony for herself. Herman Hancock did not contest the action, nor has a brief been filed for him in this Court. The chancellor granted Mrs. Hancock a divorce, denied her alimony, but allowed her $25.00 per week for maintenance and support of herself and her four infant children. On this appeal she contends that, since the divorce was granted to her, she should have been allowed alimony, payable in installments, and the sum of $35.00 per week for maintenance and support of the four infant children.
During the last few years Hancock has made good wages working at carpentering and other trades. His income was approximately $3600.00 for the period between December 1948 and February 1950.
We think Mrs. Hancock was entitled to alimony. Therefore, we direct that an award of $3000.00, payable in monthly installments of $50.00, be made to her. While the $25.00 per week for the children is low enough, we are not disposed to change that figure.
The part of the judgment allowing maintenance for the children is affirmed, and the part denying Mrs. Hancock alimony is reversed, with directions for the entry of a judgment in conformity with this opinion.